EXHIBIT 99.1




ABSOLUTE LIFE SOLUTIONS, INC. ANNOUNCES FINANCIAL AND OPERATING RESULTS FOR
SECOND QUARTER AND CORPORATE UPDATE





NEW YORK, April 14, 2011 -- Absolute Life Solutions, Inc. (Trading Symbol:
ALSO), a specialty financial services firm focused on the creation of cash
liquidity for seniors as well as insurance-industry focused investors, announced
the financial results for the company's second quarter of fiscal 2011 which
ended February 28, 2011 and a corporate update including management changes and
capital raise activity.




Highlights from the quarter include:




·

Gains on investments consisting of $11.9 million of unrealized gains

·

Working capital of $5.1 million at quarter end

·

Assets in excess of $67 million  at quarter end


The report represents the third full quarter of operations for the company and
as such there are no meaningful previous year comparable results.




For the six month ended February 28, 2011:




·

Gains on investment were $31.4 million, comprised of $29.2 million of unrealized
gains and $2.2 of realized gains

·

 Additional capital raise of $30.7 million in the six months ended February 28,
2011


Commenting on the results of the quarter, Avrohom Oratz, Chief Executive Officer
of Absolute Life Solutions, Inc., stated, “Our results for the quarter proceeded
as we expected and we continue to execute well on our business strategy.  During
the period we managed to increase our portfolio, resulting in an unrealized gain
of $11.9 million. We had reported net income of approximately $4.8 million
before the effect of a deemed dividend of $6,000,000 as well as payment of a
preferred dividend to our preferred shareholders by the issuance of 993,921
common shares with a fair value of $2,300,000.  As a result, there was a net
loss attributable to common shareholders of approximately $3.5 million. These
results represent significant accomplishments for the company and its
shareholders and we firmly believe that they continue to validate the soundness
of our due diligence and valuation analysis platform and the ability of our
management team to understand and capitalize on market opportunity. The current
market for life settlements has been in a state of disarray resulting in buying
opportunities. This situation is stabilizing as institutional funding sources
are returning to the market. While the buying opportunities are decreasing, the
cheaper money from institutions is creating a much healthier market. ”




Oratz added, “One of the highlights of our financial report is the tremendous
gain our investors saw on their initial investments into the company. In order
to account for this beneficial aspect of our preferred offering, we reported a
‘deemed dividend to preferred shareholders of $5,950,000, as well as payment of
a preferred  dividend to our preferred shareholders with the issuance of 993,921
common shares with a fair market value of $2,300,000 in conformance with current
accounting rules. These were not cash dividends.




When we issue shares of convertible preferred stock at a price that is, on an
“as if converted” basis, less than the market price of the underlying shares of
common stock, the difference between the value of the underlying shares of
common stock and the purchase price of the convertible preferred stock is
treated as a deemed preferred stock dividend.




We are proud that such investor faith is being rewarded. Our goal is continue to
bring value for all investors and shareholders of our company.”




Management Changes:




The Company also announced that Moshe Oratz has resigned as President, Chief
Executive Officer and Director effective April 8, 2011 to pursue other
interests. Avrohom Oratz, the company’s Chief Financial Officer has been
appointed President, CEO and Director, and Joshua Yifat has been appointed the
new Chief Financial Officer and Treasurer effective April 15, 2011. Moshe Oratz
will continue to assist management through this transitional period.




In making the announcements, the Board of Directors of Absolute Life Solutions
stated, "Moshe has successfully led the Company through the early stages of the
operations and established the policies and procedures that will enable Absolute
Life Solutions to continue to grow.”





--------------------------------------------------------------------------------




“It is with great pleasure and enthusiasm that I accept the position of
President and CEO with the clear goal to move the company forward in executing
our strategy for profitable growth”, commented Mr. Avrohom Oratz. “As we enter
the next phase of our business plan, I will continue the disciplines we have
already established and explore new opportunities that will create a stable
platform on which to base the future growth of Absolute Life Solutions.”




The company also announced the appointment of Joshua Yifat as Chief Financial
Officer and Treasurer.  Most recently, Mr. Yifat age 38, served as Vice
President of the Managed Futures Group at Morgan Stanley Smith Barney, where he
supervised 40 managed futures funds with assets under management in excess of
$6.5 billion. Prior to Morgan Stanley Smith Barney, he spent 8 years with
various major accounting firms as senior auditor within the financial services
group. “We are pleased to welcome Mr. Yifat to Absolute Life Solutions. Joshua
brings to us extensive financial management experience and his expertise will be
invaluable to ALSO as we continue to grow our business,” said Avrohom Oratz.




“I’m excited to join the Absolute Life Solutions team,” Mr. Yifat stated. “The
company has quickly established itself as an innovator and leader within the new
generation of financial services providers, and I look forward to helping it
manage the next stage of its growth.”




Avrohom Oratz,   President and CEO of Absolute Life Solutions, Inc., stated, “We
are pleased with our continued pace of expansion through the acquisition of new
policies and development of future opportunities.




Capital Raise:




The Company announced that to date it  has raised $40.5 million of a planned $60
million private placement through the issuance of preferred stock and warrants.
A Form 8K dated April 11, 2011 has been filed with the Securities and Exchange
Commission regarding the details of the capital raise.




About Life Settlement Transactions:




A life settlement transaction typically occurs when an individual of advanced
aged no longer wishes to pay, or is unable to afford, a premium payment on their
life insurance policy. When faced with the difficult choice of expending
diminishing cash resources to make premium payments or simply allowing their
policy to lapse, the insured senior now has the opportunity to sell the policy
for an immediate cash payment.  Current life settlement transactions are
allowing the individual to receive an average of eight times the surrender value
for an asset that was previously illiquid and that they may have had to abandon.
 More and more seniors are becoming aware of the potential of these transactions
creating a growing supply of policies available for purchase by organizations
such as Absolute Life Solutions, Inc.  




About Absolute Life Solutions, Inc.:




Absolute Life Solutions, Inc. offers a distinctive approach that provides
liquidity to seniors while creating a stable alternative asset class for
investors.  By securing only high-quality policies and employing a proprietary
valuation platform and best-in-class portfolio and management techniques,
Absolute seeks to optimize an insurance policy's inherent value and minimize
risk.  For more information about Absolute Life Solutions, Inc., please visit
our website at www.absolutels.com  




Forward Looking Statements




Some statements in this release may be "forward-looking statements" for the
purposes of the Private Securities Litigation Reform Act of 1995. In some cases
forward-looking statements can be identified by words such as "believe,"
"expect," "anticipate," "plan," "potential," "continue" or similar expressions.
Such forward-looking statements include risks and uncertainties, and there are
important factors that could cause actual results to differ materially from
those expressed or implied by such forward-looking statements. These factors,
risks and uncertainties are discussed in our public filings with the Securities
and Exchange Commission.  Readers are urged to carefully review and consider the
various disclosures made by us in the our reports filed with the Securities and
Exchange Commission, which attempt to advise interested parties of the risks and
factors that may affect our business, financial condition, results of operation
and cash flows. If one or more of these risks or uncertainties materialize, or
if the underlying assumptions prove incorrect, our actual results may vary
materially from those expected or projected. We undertake no obligation to
update these forward looking statements.












